DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 14 February 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn.  This action is made final. 
Claim Status
3. 	Claims 1-3, 6, 8-10, 16-17, 20, 23, 27 and 29-31 are pending.
	Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-3, 6, 8-10, 16-17, 23, 27 and 29-31 read on the elected invention and have been examined herein. 
Maintained / Modified Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 8-10, 23, 27 and 29-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception 
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of miR-452 and NAFLD, NASH or liver fibrosis or efficacy of treatment of NAFLD, NASH or liver fibrosis. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.

The claims require performing the steps of “diagnosing” or “monitoring” NAFLD, NASH and/or liver fibrosis. Neither the specification nor the claims set forth a limiting definition for “diagnosing,” or “monitoring,” and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of the steps is that they may be accomplished by critical thinking processes. For instance, one may read the information regarding the level of miR-452 and mentally diagnose or monitor the patient.  Such “diagnosing,” and “monitoring” are thereby an abstract idea. These steps may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
The claims also require performing a step of "comparing" miR-452 levels in the sample to a reference levels. Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited step of measuring miR-452 levels is part of the data gathering process necessary to observe the judicial exception. This step does not practically apply the judicial exception.
The claims as amended recite administering to the subject diagnosed in step (ii) an effective amount of an anti-NAFLD, anti-NASH or anti-fibrosis compound wherein the compound is not the compound of Formula (I). However, step (ii) is not limited to only diagnosing a subject. Step (ii) may be a step of monitoring NAFLD, NASH or liver fibrosis. In those instances in which step (ii) requires only monitoring the subject, no administering step is performed at step (iii). Thus, the claims encompass methods in which no additional steps are recited that practically apply the judicial exception. Note also that the preamble of the claim does not require that the method is one for treating NAFLD, NASH or liver fibrosis. 
Further, claims 30 and 31 recite that the method further comprises administering conventional treatments to the subject. However, with respect to the monitoring aspects of the claims, the treatments may be performed only for data gathering purposes so as to determine the effect of the treatment on miR-452 levels. The treatment is not based on any particular outcome of the monitoring step. Thereby, the step of administering “another” treatment in claims 30 and 31 does not practically apply the recited judicial exceptions. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited step of measuring miRNA levels is broadly recited and encompasses any assay, using any reagent to detect miR-452 levels. Methods for detected miRNA levels were well-known, routine and conventional in the prior art. This finding is evidenced by the teachings in the specification – see, e.g., para [0112] and [0452] (paragraph numbering herein is with respect to the published application).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to remarks:
The response states that the claims are similar to those in Vanda and require administering a compound to treat the patient once diagnosed. It is stated that Applicant has amended independent claim 1 to specify in the preamble that this claim is directed to a method of identifying, diagnosing NFALD, NASH and/or liver fibrosis, and treating a subject having said condition, and to recite an administering step (iii) for treating said condition once diagnosed.”
These arguments have been fully considered but are not persuasive.  First, the claims as amended do not recite a preamble that includes treating the subject. Rather, the preamble of claim 1 is “A method for diagnosing or monitoring a non-alcoholic fatty 
Thereby, the present claims are not in fact similar to the claims of Vanda (or the cited  PTAB Ex parte James Boone decision) because the present are not directed to a method of treatment of a condition in a subject wherein a particular agent is administered to the subject to treat a condition following the diagnosis of the condition in the subject. 
Modified and New Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-10, 16-17, 23, 27 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
A. Claims 1-3, 6, 8-10, 23, 27 and 29-31 are indefinite over the recitation of “anti-NASH compound,” “anti-NAFLD compound” and “anti-fibrosis compound.” These phrases are not defined in the specification or claims and there is no particular art recognized definition for this phrase. It is unclear as to whether an anti-NASH compound, e.g., is limited to those compounds that can be used to treat NASH or if the clams intend to include other unspecified types of compounds that have the undefined property of being “anti-NASH.” Similarly, It is unclear as to whether an anti-fibrotic molecule is limited to compounds that can be used to treat fibrosis or if the claims intend to include other unspecified types of compounds that have the undefined property of being “anti-fibrotic”, e.g., to the heart, lung or liver or a fibrosis connective tissue. Accordingly, the metes and bounds of what is intended to be encompassed by “anti-fibrotic molecule” are not clear. The same applies to “anti-NAFLD” compounds. While claim 1 recites a compound that is excluded by the phrases anti-NASH compound,” “anti-NAFLD compound” and “anti-fibrosis compound,” this recitation does not define what is included by the compounds. Accordingly, the metes and bounds of what is intended to be encompassed by the compounds in the claims is not clear.
Additionally, claims 23 and 27 are indefinite and are not understood in that they state that the anti-NASH (claim 23) and anti-fibrotic (claim 27) compound are the compound of formula (I), whereas claim 1 from which they depend specifically excludes these compounds. Response to Remarks:

However, the phrases anti-NASH compound,” “anti-NAFLD compound” and “anti-fibrosis compound” have been added to claim 1, which does not recite specific structures to define these compounds. Rather, claim 1 recites only that the compounds do not include the compound of Formula (I). Further, while claims 23 and 27 state that the anti-NASH compound (claim 23) and anti-fibrotic compound (claim 27) are the compound of formula (I), this recitation does not make sense since claim 1 from which claims 23 and 27 depend specifically excludes these compounds.  While claim 29 limits the anti-fibrotic compound to nitazoxanide, claim 29 is not limited to a method which administers an anti-fibrotic compound. Rather, claim 29 also encompasses administering any undefined anti-NASH or anti-NAFLD compound. Claim 31 defines “another” anti-NASH molecule administered to the subject but does not define the anti-NASH compound, or the anti-NAFLD compound or anti-fibrotic compounds that are also administered to the subject.	B. Claims 1-3, 6, 8-10, 23, 27 and 29-31 are indefinite over the recitations of “represents” – e.g., “X1 represents a halogen.” It is unclear as to whether “represents” intends to be limited to “is” – e.g., X1 is halogen…” or if “represents” intends to indicate that the moiety may be something similar to or in some manner related to the recited elements, atoms and groups. In the latter instance, it is unclear as to the metes and bounds of what is encompassed by the similar or related elements atom or groups.Response to Remarks:
 2-3, 6, 8-10, 23, 27 and 29-31 depend, was amended to include the language “represents” and amendment of dependent claims 23 and 27 does not render each of the claims definite since the compound that is excluded from the claims is still defined in terms of “represents.”New Claim Rejections:
C. Claim 27 is indefinite over the recitation of “the anti-fibrotic compound” because this phrase lacks proper antecedent basis. While claim 1, from which claim 27 depends, recites an “anti-fibrosis compound,” neither claim 1 nor claim 29 previously refer to a “anti-fibrotic compound.”
D. Claims 29 and 30 are indefinite over the recitation of “the anti-fibrotic molecule” because this phrase lacks proper antecedent basis, as does “another anti-fibrotic molecule” in claim 30. While claim 1, from which claim 29 depends, recites an “anti-fibrosis compound,” neither claim 1 nor claim 29 previously refer to a “anti-fibrotic molecule.”
Maintained / Modified Claim Rejections - 35 USC § 112(a) – Written Description
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
	“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). 
‘‘[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A ‘‘representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The "structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. Centocor, 97 USPQ2d at 1875.
Claims 16 and 17 as amended encompass methods of administering any anti-miR-452 inhibitory compound to a subject to treat NAFLD, NASH or liver fibrosis. The claims as amended recite that the compound is any “antagomir or antisense nucleic acid.”
The specification states:
[0416] As used herein, the term " miR-452 inhibitor compound" and declinations thereof refers to any compound, such as a nucleic acid compound, able to prevent the action of miR-452 and particularly of hsa-miR-452-5p and hsa-miR-452-3p. In a particular embodiment, the miR-452 inhibitor compound of the present invention is a compound that inhibits or reduces the activity of miR-452, for example by binding to miR-452 or that inhibits miR-452 expression.
[0417] Suitable miR-452 inhibitor compounds include double or single-stranded RNA (such as short- or small-interfering RNA or "siRNA"), antagomirs, antisense nucleic acids, circular RNA, artificial miRNA sponges and enzymatic RNA molecules such as ribozymes.

Thus, the claims as amended encompass treatment with any undefined antagomir or antisense nucleic acid that may indirectly inhibit any activity of miR-452 or the expression of miR-452.

The specification does not adequately describe in terms of its complete structure or any other relevant identifying characteristics a representative number of such stroma-targeted agents.
However, the specification does not disclose any particular miR-452 inhibitors. 
The specification teaches that one can assay to determine if an agent inhibits miR-452 activity or expression. However, the written description requirements are not met by teaching how to search for novel compounds when the claimed method requires the use of those particular compounds / miR-452 inhibitors.
The variation encompassed by the presently claimed agents is large and the specification does not establish that the disclosure of the miRNA-452 sequence is sufficient to describe a representative number of antagomirs and antisense compounds that indirectly inhibit the activity or expression of miR-452. inhibitors in the broadly claimed genus. Neither does the disclosure provide sufficient evidence that there is a common structure shared by the diverse inhibitors. Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
The claims define the inhibitors only in terms of their functional properties. However, naming of a compound in terms of its functional attributes – i.e., ability to inhibit the activity or expression of miR-452 - is not sufficient to describe that compound. The type of inhibitor – i.e., an antagomir or antisense nucleic acid – does not define the 
  	As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y.) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.”  This is similar to the current situation since the breadth of the current claims comprises inhibitors of miR-452, which the present inventors were not in the possession of, or which were not known to the inventors.  
Moreover, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”Response to Remarks:
The response states:
 “Applicant has amended independent claim 16 to set forth that the recited miR-452 inhibitory compound” is an antagomir or an antisense nucleic acid. The instant application provides structural information of miR-452 on page 13, lines 25-36 and page 14, lines 1-6. In view of structural information of this target miRNA, a skilled person in 

These arguments and the amendments to the claims have been fully considered but are not persuasive. The claims are not limited to methods that administer an antagomir and antisense nucleic acid that directly targets miR-452. Rather, the claims more broadly encompass antagomirs and antisense nucleic acids that indirectly affect the activity or expression of miR-452. The structure of miR-452 per se does not define the structure of unspecified molecules that may have an effect on the activity or expression of miR-452. Thereby, defining the structure of miR-452 is not sufficient to establish that Applicant was in possession of a representative number of the antagomirs and antisense nucleic acids that indirectly inhibit the activity or expression of miR-452.
Maintained / Modified Claim Rejections - 35 USC § 112 - Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8-10, 16-17, 23, 27 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of diagnosing NASH, NAFLD and/or liver fibrosis in a subject comprising measuring the level of miR-452-5p in a serum sample from a subject, , does not reasonably provide enablement for methods wherein the sample is a blood sample; or methods in which any anti-452 inhibitory compound that is an antagomir or antisense nucleic acid is administered to a patient to treat NAFLD, NASH and/or liver fibrosis (claims 16 and 17), including in patients who do not have elevated levels of miR-452 (claims 16 and 17).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This rejection was previously presented in the Office action of 12 October 2021 and is maintained for the reasons set forth therein.Response to Remarks:
The response states that section “A” of the prior rejection has been obviated by amendment of the claims to recite that the biological sample is a blood sample, a plasma sample or a serum sample.
However, as set forth in the rejection, all results in the specification were obtained using serum or plasma samples. No results have been presented regarding the level of miR-482 in blood samples. The rejection cited references to establish the unpredictability of extrapolating expression results from one sample type to another.  For example, Heggard et al was cited for teaching that expression levels of miRNAs in serum did not correlate well with levels in plasma (see abstract). Palmer and Min were cited for teaching that expression results vary considerably between different types of 
Regarding section “E” of the rejection, the response states:
 “Applicant has amended claim 16 to specify that the miR-452 inhibitory compounds are antagomirs or antisense nucleic acids. It is within the knowledge of those skilled in the art that antagomirs or antisense nucleic acids targeting miR-452 would be expected to inhibit miR-452. Further, the results of the present application have shown that the blood, plasma or serum level of miR-452 is significantly correlated with the severity of the disease (Figures 1-5). Therefore, a skilled person has had a
reasonable expectation that antagomirs and antisense nucleic acids targeting miR-452 could benefit treatment of NAFLD, NASH or liver fibrosis.”

These arguments and the amendments to the claims have been fully considered but are not persuasive. The claims are not limited to methods that administer an antagomir and antisense nucleic acid that directly targets miR-452. Rather, the claims more broadly encompass antagomirs and antisense nucleic acids that indirectly affect the activity or expression of miR-452 (i.e., a miR-452 inhibitory compound). The structure of miR-452 per se does not define the structure of unspecified molecules that may have an effect on the activity or expression of miR-452. Thereby, defining the structure of miR-452 is not sufficient to establish that Applicant has enabled the artisan 
Secondly, contrary to Applicant’s assertion, Figures 1-5 are the results obtained regarding miR-452 levels in serum samples, but do not include results obtained using blood samples (see p. 8-9 of the specification). 
Thirdly, it is maintained that even though the specification teaches that miR-452 levels are increased in serum and plasma samples of patients with liver fibrosis, the specification has not established that inhibiting miR-452 expression or activity would result in the treatment (i.e., ameliorate one or more symptoms) of NAFLD, NASH or liver fibrosis. Moreover, claim 16 does not require measuring the level of miR-452 in the patient that is treated and claims 16 and 17 are both inclusive of methods wherein the miR-452 inhibitory compound is administered to patients that have no change in the level of miR-452 as compared to a reference level or which have a lower level of miR-452 as compared to a reference level. The teachings in the specification indicate that not all patients with NASH, NAFLD or liver fibrosis have an increase in the level of miR-452 as compared to a reference level. Thereby, the effect of inhibiting miR-452 expression or activity in such patients is highly unpredictable. 
It is maintained that in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.	
Modified Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-10, 23, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Van Keuren-Jensen et al (Liver International. 2015. 36:334-343 and Table S1, published online 09 September 2015; cited in the IDS). 
Van Keuren-Jensen teaches a method comprising measuring the level of miR-452-5p in a biological sample from a subject (p. 335, col. 2 and Table 1). Van Keuren teaches that elevated miR-452-5p in liver tissues of a subject with hepatitis C were highly correlated with the progression of liver fibrosis from early stages (F1 and F2) to advanced stages (F3 and F4) - see Table 1.  Van Keuren-Jensen goes on to teach measuring the level of miR-452-5p in serum samples from patients having F0/F1/F2 levels and in serum samples from patients having F3 or F4 levels of liver fibrosis (p. 337, col. 2 and Supporting Information).  Accordingly, Van Keuren-Jensen teaches a method for monitoring liver fibrosis comprising measuring the level of miR-452 in a body 
Regarding claims 6, 8 and 9, the reference patients having F0, F1 or F2 fibrosis did not have NASH or NAFLD. Further, the recitation in the claims of “wherein the level of” miR-452-5p is higher than the reference level indicates NASH or NAFLD indicates only an inherent property of the level of miR-452-5p. This recitation does not constitute an active process step that materially distinguishes the claimed method over that of Van Keuren-Jensen. 
Regarding claim 10, in the method of Van Keuren-Jensen, the reference levels were obtained from patients having F0 or F1 fibrosis. Further, the recitation in the claims of “wherein the level of miR-452 is higher than the reference level” indicates only an inherent property of the level of miR-452. This recitation does not constitute an active process step that materially distinguishes the claimed method over that of Van Keuren-Jensen. 
Regarding claims 23, 27 and 29, these claims define the compounds administered to the subject but the claims do not require performing step (iii) in those instances wherein step (ii) is a monitoring step. Thereby, the recitations in claims 23, 27 and 29 do not distinguish the claimed method over the method of Van Keuren-Jensen since the administering step is not required to be performed in the recited methods.Response to Remark:

However, claim 1 was not in fact amended to recite a method for diagnosing and treating NASH, NAFLD or liver fibrosis. Claim 1 is drawn to a method for diagnosing OR monitoring NASH, NAFLD or liver fibrosis. The claims include methods which only monitoring these conditions at step ii) and thereby methods in which the administering of step iii) is not performed. 
The response argues that Van Keuren-Jensen teaches that miR-452-5p is overexpressed in liver biopsy tissues from F3 and F4 stage fibrosis as compared to F1 and F2 stage fibrosis. It is asserted that the results obtained for miR-452-5p expression levels in serum samples at different stages of fibrosis were not significant. Applicant concludes that the teachings of Van Keuren-Jensen would discourage those skilled in the art from practicing the claimed method which involves the use of serum miR-452 as a marker for diagnosing liver fibrosis.
These arguments have also been fully considered but are not persuasive. Again, the present claims are not limited to a method of diagnosing liver fibrosis (or NASH or NAFLD) by detecting the level of miR-452 in serum samples. Rather, the claims are inclusive of methods that monitor liver fibrosis by (i) measuring miR-452 in serum samples; and (ii) monitor liver fibrosis based on the levels of miR-452 levels. Neither the specification nor the claims define what is encompassed by “monitoring” and the claims do not require any particular outcome or result of the monitoring. Nor is there any need 



	New Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 30 and 31 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Keuren-Jensen et al (Liver International. 2015. 36:334-343 and Table S1, published online 09 September 2015; cited in the IDS) in view of Fukui et al (World J of Hepatology. 2015. 7(27): 2749-2756).
The teachings of Van Keuren-Jensen are presented above. 
Van Keuren-Jensen does not teach a method is one that further treats the subject with vitamin E. 
However, Fukui et al teaches methods of treating patients with liver fibrosis with vitamin E (see p. 2750). It is reported that vitamin E improved noninvasive hepatic fibrosis scores and liver stiffness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van Keuren-Jensen so as to have included a step of administering a treatment for liver fibrosis to the patient, including the treatment of administering Vitamin E, since it was conventional in the prior art to treat patients diagnosed as having liver fibrosis, and Fukui teaches that Vitamin E provides an effective means for improving the condition of liver fibrosis.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634